                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: _________________
                                                                  DATE FILED: 4/6/2020

              -against-
                                                                         19 Cr. 485 (AT)
GREG ZEHNER,
                                                                             ORDER
                          Defendant.
ANALISA TORRES, District Judge:

         On April 6, 2020, Defendant submitted a motion for reduction of his sentence under 18
U.S.C. § 3582(c)(1)(A)(i). It is ORDERED that by April 8, 2020, the Government shall file a
letter in response.

       SO ORDERED.

Dated: April 6, 2020
       New York, New York
